JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the District Court’s orders filed March 16, 2012, and May 16, 2012, be affirmed.
Pursuant to Federal Rule of Civil Procedure 12(b)(6), the District Court properly dismissed Richardson’s claim under 15 U.S.C. § 1615 because the complaint fails to state a claim upon which relief can be granted. See Richardson v. Capital One, N.A., 839 F.Supp.2d 197 (D.D.C.2012). The District Court also did not abuse its discretion when it declined to exercise supplemental jurisdiction over Richardson’s pendent state-law claims. See 28 U.S.C. § 1367(c)(3); Shekoyan v. Sibley International, 409 F.3d 414, 423-24 (D.C.Cir.2005).
Furthermore, the District Court did not abuse its discretion when it denied Richardson’s motion for reconsideration of the dismissal order, see Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996) (per curiam), and denied leave to file an amended *4complaint, see Hettinga v. United States, 677 F.3d 471, 480 (D.C.Cir.2012) (per curiam) (“A district court may deny a motion to amend a complaint as futile if the proposed claim would not survive a motion to dismiss.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.